Citation Nr: 1608333	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-21 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for irritable bowel syndrome. 

3.  Entitlement to service connection for shortness of breath, claimed as an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and February 2011 rating decisions of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  The Veteran has since moved to Arizona, and the Phoenix, Arizona, RO now has jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO in January 2016.  On the day of his hearing, he notified the RO that he would not be able to attend because his back disability was causing extreme pain and he had to go to the emergency room for treatment.  The Veterans Law Judge scheduled to conduct that hearing has determined that there was good cause for the failure to report or request rescheduling in advance.  He asked that his hearing be rescheduled for a later date.  38 C.F.R. § 20.704(c), (d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

